Citation Nr: 1241584	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-48 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for stricture of the left external auditory canal, formerly evaluated as otitis externa under Diagnostic Code 6210, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1958 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board videoconference hearing at the RO in November 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The Board remanded the issue for further development in December 2011 to attempt to obtain and associate with the file any outstanding private medical records.  The records were obtained and no additional outstanding evidence was noted by the Veteran.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's stricture of the left external auditory canal manifested with only one characteristic of disfigurement.

2.  The Veteran's stricture of the left external auditory canal did not manifest with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for stricture of the left external auditory canal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.118, Diagnostic Code 7800 (2011).

2.  The criteria for a separate 10 percent disability rating for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.87, Diagnostic Code 6210 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated December 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was provided a VA examination in January 2009 to address the level of disability of the Veteran's stricture of the left external auditory canal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

Increased Rating - Left External Auditory Canal

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the most recent rating decision, the RO rated the Veteran's disability under Diagnostic Code 7800 for scars of the head, face, or neck, or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.   A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118 (2011).

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.  
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue.  
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran submitted his claim for an increased rating on October 10, 2008.  The criteria for rating the skin were amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, the Veteran has been rated under Diagnostic Code 7800, which was not altered in the revisions.  
As such, the Board will not address the old and new criteria separately.  

The Veteran is separately evaluated for deafness, cranial nerve damage and fracture of the left facial bones, as well as a scar of the left face.  As these issues are separately evaluated and are not currently on appeal, the Board will address only the Veteran's left external auditory canal stricture in the analysis below.  

June 2007 VA treatment records show a cerumen impaction of both ears.  The examiner noted the left ear canal with small opening due to status post facial trauma and surgical repair.  

The Veteran was afforded a VA examination in January 2009.  The dermatological examiner noted that the Veteran's left ear canal has formed extensive cicatrix and that the canal is closed down to a pinhole.  The examiner of the Veteran's ears noted a normal external ear exam and auricle exam, but an abnormal external canal.  The examiner again noted stenosis of the ear canal.  The stenosis results in cerumen impactions.  

In August 2009, the Veteran's private treatment records show stenosis of the left ear canal.  January 2010 records continue this diagnosis.  The examiner noted no recent ear pain or drainage.  January 2012 private treatment records show clear and significant stenosis of the left ear canal.  

During the November 2011 hearing, the Veteran reported that he was on no medication for his left ear stenosis.  He also reported no pain indoors, with pain outside in extreme temperatures.  

To receive a disability rating in excess of 10 percent, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or a disorder with two or three characteristics of disfigurement.  38 C.F.R. § 4.118.  

The record does not show visible or palpable tissue loss or gross distortion or asymmetry.  A physical examination of the ear and the auricle were normal in January 2009.  The record does not contain any contradictory evidence.  

Regarding the characteristics of disfigurement, the Veteran has been granted 10 percent for excessive skin covering the ear canal, which is analogous to the surface contour of a scar being elevated.  The Veteran's left ear stricture of the auditory canal is not manifested by a scar of 5 or more inches in length, a scar at least one-quarter inch wide at the widest part, a scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches, abnormal skin texture abnormal in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.

The Veteran's disability was formerly evaluated as otitis externa under Diagnostic Code 6210.  Under that diagnostic code, a 10 percent disability rating is the maximum schedular rating allowed.  38 C.F.R. § 4.87.  Therefore, no consideration of a higher schedular rating is necessary regarding Diagnostic Code 6210; however, consideration as to whether the Veteran meets the criteria for an additional separate 10 percent rating under Diagnostic Code 6210 is necessary.  

Under 6210, a 10 percent disability rating is warranted for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  The Veteran reported no treatment for his otitis externa.  Treatment records show no drainage and the record is silent for complaints of itching or swelling.  Based on the evidence of record, a separate 10 percent evaluation for otitis externa is not warranted.  

Based on the evidence showing no additional signs of disfigurement, the Board finds that a preponderance of the evidence is against the claim for a higher rating in excess of the 10 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's left external auditory canal stricture are excess skin and a small ear canal, which are also addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an increased disability rating for stricture of the left external auditory canal in excess of 10 percent is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


